The Honorable M. L. Brockette      Opinion No. B-176
Commissioner of Education
Texas Education Agency             Re: Disposition of
201 East Eleventh Street           remaining funds for
Austin, Texas 78701                discontinued veterans'
                                   vocational program for
                                   Montague County.
Dear Dr. Brockette:
     you have requested our opinion concerning the proper
disposition of an unexpended surplus retained by the Montague
County School Board from the operation of a discontinued
county vocational school for veterans. Special schools for
veterans established pursuant to article 2683b, V.T.C.S.,
(presently section 17.28 of the Education Code) were for-
merly financed by federal funds granted to the state and
allocated to the various county boards of trustees by the
State Board for Vocational Education. See Attorney General
Opinion V-51 (1947). Such schools werenot a part of the
Texas public free school system. Attorney General Opinion
v-759 (1949). See also Attorney General Opinion 0-68#V
 (1946).
     At the time the federal program was discontinued in
1954 a cash surplus of some $14,500 remained in the Montague
County program account. In 1963, the federal agency which
administered the programs officially advised the state and
county agencies that a satisfactory accounting of all funds
and properties involved in the closed programs had been
accomplished. However, the surplus was never remitted by
the county school board to the state agency or to the federal




                         p. 3276
The Honorable M. L. Brockette - page 2 (H-776)


government, although the contract between the county school
board and the state agency provided for the yearly return to
the state agency of any surplus left in the county school
board's special school program. The funds should therefore
be returned to the state agency pursuant to the contract.
Insofar as we have been advised, the account is dormant and
the purpose for which it was established has become moot.
The money remains subject to the dictates of the Texas
Legislature.
     Article 4344a, V.T.C.S., reads:
               The Comptroller, with the consent
          and approval of the State Auditor and
          Efficiency Expert, and the State Treasurer,
          may, at any time, transfer any balance in
          any dormant fund, the source of which is
          unknown or the purpose for which it was
          collected has become moot, into the General
          Revenue Fund. Any transfer so made may be
          subject to appropriation as a refund by the
          Legislature, should the source and purpose
          of such fund become known and active at any
          time in the future.
     In our opinion, this statute is applicable to the
surplus now held by the Montague County School Board and
after return of the surplus and upon obtaining the proper
consent and approval, the Comptroller should transfer it to
the General Revenue Fund to await such further appropriation
of it as the Legislature may choose to make. Attorney
General Opinion C-250 (1964). Cf. Attorney General Opinion
M-1243 (1972). We need not detxine    what claim, if any,
the federal government has to the funds.




                         p. 3277
The Honorable M. L. Brockette - page 3 (H-776)



                        SUMMARY
            Article 4344a, V.T.C.S., is applicable
            to a surplus of funds allocated by a
            state agency to the Montague County School
            Board for a federally financed special vet-
            erans' school program which has been since
            discontinued. The surplus retained by the
            county school board remains subject to the
            legal control of the Legislature.
                              ,Very   truly yours,



                             / Attorney General of Texas
APPROVED:




Opinion Committee
jwb




                            p. 3278